Citation Nr: 0604502	
Decision Date: 02/16/06    Archive Date: 02/28/06

DOCKET NO.  04-14 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico

THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
type II diabetes mellitus (DM II).  

ATTORNEY FOR THE BOARD

Katherine King-Walker












INTRODUCTION

The veteran had over 20 years of active duty service and 
retired in February 1978.

This case comes to the Board of Veterans' Appeals (Board) 
from a July 2003 rating decision, which granted service 
connection for DM II and assigned an initial 20 percent 
rating effective March 26, 2003.  A September 2003 rating 
decision changed the effective date of service connection to 
March 2002.  The veteran filed a notice of disagreement in 
September 2003, the RO issued a statement of the case in 
January 2004, and the veteran perfected his appeal in April 
2004.

By an August 2004 rating decision, the RO granted service 
connection for bilateral arterial occlusive disease, 
including high cholesterol, as secondary to 
service-connected DM II, and assigned an initial 
noncompensable rating.  By the same rating decision, the RO 
denied service connection for hypertension as secondary to 
service-connected DM II.  The veteran filed a timely notice 
of disagreement in September 2004, and a statement of the 
case on these claims was issued in July 2005.  However, the 
veteran did not file a substantive appeal and therefore these 
issues have not been perfected for appeal.  As the Board does 
not have jurisdiction over these issues, they will not be 
discussed further.

FINDINGS OF FACT

1.  The veteran has required use of an oral hypoglycemic, but 
does not require insulin; he apparently walks 2 miles/day, 
and there is no indication of regulation of activities due to 
DM II.

2.  There is no evidence that the veteran's DM II has 
resulted in frequent hospitalizations or markedly interfered 
with his employment.





CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent 
for DM II have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.119, Diagnostic Code 
7913 (2005); Fenderson v. West, 12 Vet. App. 119 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to notify and assist

The Board will first address VA's notice and duty to assist 
requirements.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Proper notice must be provided to a claimant before the 
initial unfavorable agency or original jurisdiction (AOJ) 
decision on a claim for VA benefits and must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the claimant' 
s possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

The Board notes that where notice has been provided as to an 
"upstream" element of a claim, additional notice is not 
required as to any "downstream" element of the claim, like 
initial evaluations or the effective date.  VAOPGCPREC.  8-
2003 (Dec. 22, 2003)(69 Fed. Reg. 25, 180) (If, in response 
to notice of its decision on a claim for which VA has already 
given 38 U.S.C.A. § 5103(a) notice, VA receives a notice of 
disagreement that raises a new issue, like disagreement with 
an initial rating, 38 U.S.C.A. § 7105(d) requires VA to take 
proper action and issue a statement of the case if the 
disagreement is not resolved, but 38 U.S.C.A. § 5103(a) does 
not require VA to provide notice of the information and 
evidence necessary to substantiate the newly raised issue).  
With regard to the instant case, the Board finds that 
adequate 38 U.S.C.A. § 5103(a) notice was provided as to the 
original claim for service connection for DM II (in an April 
2003 letter), and as such, the initial evaluation issue on 
appeal falls within the exception for the applicability of 38 
U.S.C.A. § 5103(a).  In any event, the January 2004 statement 
of the case fully advised the veteran of the criteria to 
establish entitlement to the benefit sought, the reasons for 
the denial, the evidence considered, and the pertinent 
regulations themselves regarding VA's notice obligations.  

The Board is satisfied that the veteran has been adequately 
informed, and since notice was provided before the initial 
adjudication of his claims in July 2003, he was not 
prejudiced thereby. 

As to VA's duty to assist, VA and private treatment records 
are in the claims file.  Several VA examinations were 
conducted, and their subsequent reports were reviewed.  

VA has satisfied its duties to notify and assist and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the 
veteran will not be prejudiced by the Board's adjudication of 
his claim.

II. Claim for higher initial rating 

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Since 
the initial grant of service connection, the veteran's DM II 
has been assigned a 20 percent rating.  There is a 
distinction between a claim based on disagreement with the 
original rating awarded and a claim for an increased rating.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  In an appeal 
of an initial rating, consideration must be given to 
"staged" ratings, i.e., disability ratings for separate 
periods of time based on the facts found.  Id. at 126.  The 
Board will therefore consider entitlement to "staged 
ratings."

The veteran's current rating for DM II is 20 percent.  
Pursuant to the diagnostic rating criteria for DM II, a 20 
percent rating is assigned for diabetes mellitus requiring 
insulin and a restricted diet, or an oral hypoglycemic agent 
and a restricted diet.  A 40 percent rating is warranted for 
the requirement of insulin, a restricted diet, and regulation 
of activities, which the Diagnostic Code defines as avoidance 
of strenuous occupational and recreational activities.  38 
C.F.R. § 4.119, Diagnostic Code 7913.  

A July 2003 VA primary care note reflected that the veteran 
was taking Metformin HCL, 500 MG by mouth for DM II.  The 
note further reflected that although the veteran was obese, 
he was well nourished and groomed, and that his DM II/HTN and 
Lipids were well controlled.  He was educated about his diet, 
exercise, and weight control.  At an August 2004 eye 
examination, the veteran reported that he kept his diet, and 
exercised everyday.  That same examination reflected that his 
DM II was under good control.

During a November 2004 VA examination, the veteran denied 
loss of strength and hospitalizations due to ketoacidosis or 
hypoglycemic reactions, reported that he did not "follow up 
diabetic diet strictly," and stated that his activities of 
daily living were not restricted.  He also reported that he 
visited his care provider every four to five months for his 
DM II.  

The entry for a May 2005 outpatient visit, noted that the 
veteran was independent in all daily activities and walked 2 
miles/day.  A June 2005 progress note listed all active 
outpatient medications for the veteran, which included oral 
Metformin HCL 100MG/day.  The list was negative for insulin.  
The Board notes that as an inpatient in February 2005 due to 
a cerebrovascular accident (CVA), the veteran was prescribed 
a sliding scale insulin dose as needed.  However, the 
evidence does not reflect that he was prescribed insulin on a 
permanent basis.

In short, since the initial grant of service connection, the 
veteran's DM II appears to have remained under control with 
an oral hypoglycemic.  He is not dependent on insulin and is 
not regulated in activity.  There is no evidence of 
ketoacidosis or hypoglycemic reactions requiring 
hospitalizations, and his care provider visits for DM II are 
less than twice a month.  As the evidence is negative for 
insulin dependency and regulation of activities, a 40 percent 
rating is not warranted for any period since the veteran 
filed his claim for service connection in March 2003.  

The Board has also considered (as the RO did in its January 
2004 statement of the case) the provisions of 38 C.F.R. § 
3.321(b)(1), which state that when the disability picture is 
so exceptional or unusual (such as frequent hospitalizations 
or marked interference with employment), the normal 
provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected 
disabilities, an extraschedular evaluation will be assigned.  
However, as previously stated, the veteran has not been 
hospitalized due to DM II, and there is no evidence in the 
file that suggests the veteran is unable to work due to DM 
II.  Indeed, a May 2005 VA addendum to a progress note states 
that the veteran is independent in all his activities of 
daily living, walks 2 miles/day, and is able to drive.  
Moreover, the existing schedular ratings are already based 
upon the average impairment of earning capacity, and are 
intended to be considered from the point of view of the 
veteran working or seeking work.  

Because the preponderance of the evidence does not reflect 
that an initial rating in excess of 20 percent for DM II is 
warranted, the benefit-of-the-doubt doctrine is not 
applicable and this claim is denied.  See 38 U.S.C.A. 
§ 5107(b).

ORDER

An initial rating in excess of 20 percent for DM II is 
denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals
	



 Department of Veterans Affairs


